United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1710
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Jason Lee Konvalinka

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                             Submitted: July 19, 2019
                               Filed: July 26, 2019
                                  [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Jason Lee Konvalinka directly appeals the Guidelines-range sentence the
district court1 imposed upon revoking his supervised release. Counsel seeks

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
permission to withdraw, and has filed a brief under Anders v. California, 386 U.S.
738 (1967), challenging the sentence as substantively unreasonable.

       After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Konvalinka. See United States v. Miller, 557 F.3d
910, 915-18 (8th Cir. 2009) (standard of review). The record reflects that the district
court properly considered the 18 U.S.C. § 3553(a) factors; there is no indication that
it overlooked a relevant factor, or committed a clear error of judgment in weighing
relevant factors, see United States v. Larison, 432 F.3d 921, 923-24 (8th Cir. 2006);
and the sentence is within the Guidelines range, and below the statutory limit, see 18
U.S.C. §§ 3583(b)(2), (e)(3), (h).

      Accordingly, we grant counsel’s motion to withdraw, and affirm the judgment.
                     ______________________________




                                         -2-